Citation Nr: 0940499	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 1, 2005, for additional compensation for dependent 
spouse, L.  

2.  Whether the overpayment of VA benefits due to a change in 
the Veteran's marital status was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal as the issue of entitlement to an effective date 
earlier than September 1, 2005, for the award of additional 
compensation for the Veteran's dependent spouse, L.  Under 
the VCAA, VA has an obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, as well as a duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) that a claimant must 
be provided with adequate notice prior to the initial 
adjudication of his case by the agency of original 
jurisdiction (AOJ).  

The RO did not provide VCAA notice regarding the assignment 
of an effective date for adding or removing a dependent prior 
or subsequent to the decision on the claim to add the 
Veteran's spouse, L, to his award.  Due process requires that 
such notice be provided, and the Board will remand the case 
for this purpose.  

In this case, the RO has assigned an effective date of 
September 1, 2005, for the award of additional compensation 
for the Veteran's dependent spouse, L.  Review of the record 
shows that in August 2005, based on correspondence from the 
RO in New York City, New York, the Winston-Salem RO told the 
Veteran he had been identified by a VA data match program as 
possibly receiving erroneous dependency payments for a 
spouse.  The Winston-Salem RO requested that the Veteran 
furnish current dependency status on VA Form 21-686c and 
copies of a current marriage certificate and/or divorce 
decree for prior marriages both for himself and his current 
spouse.  

The Veteran provided the requested forms and records, and in 
letter dated in September 2005, the RO said it had made a 
decision on his claim for dependency received in August 2005 
and had removed his former spouse, K, with a payment start 
date of June 1, 2003, for the new payment start date.  The RO 
said this adjustment would result in an overpayment of 
benefits, and he would be notified of the exact amount of the 
overpayment and be given repayment information.  In the same 
letter, the RO requested additional information pertaining to 
the Veteran's prior marriages and prior marriages of his 
current spouse, L.  

The Veteran provided the requested information in 
September 2005 and at that time reiterated that he was 
divorced from K in May 2003 and was married to L seven days 
later, also in May 2003.  He said VA had been provided all 
the information and requested that his award be adjusted 
back.  

In a letter dated in November 2005, the Winston-Salem RO 
notified the Veteran that it had amended his disability 
compensation including additional benefits for his spouse 
effective September 1, 2005.  The RO also told the Veteran he 
owed money to VA and VA would withhold all or part of his 
benefits to recoup the debt.  

In March 2006, the Veteran submitted a copy of a letter from 
him dated in October 2005 and addressed to the VA Debt 
Management Center in St. Paul, Minnesota, in which he stated 
he was disputing the claim of overage benefit payment in the 
amount of $1368.  In the letter, he stated that he was 
divorced from K in May 2003 and seven days later married L, 
also in May 2003.  The Veteran sated that in 2003 he had 
reported the change in dependants in the yearly dependent 
update letter.  

In addition, in March 2006, the Veteran submitted a copy of a 
March 2006 letter to him from the VA Debt Management Center 
in St. Paul, Minnesota.  The letter referred to compensation 
and pension indebtedness in the amount of $1264 and said the 
debt was created as a result of a reduction in his benefits 
and that it would withhold his benefits in order to collect 
the debt.  

In March 2006, the Veteran also submitted a separate letter 
dated in March 2006 (with a copy addressed to the Debt 
Management Center).  In the letter, the Veteran stated he 
disputes the claim of compensation and pension indebtedness 
in the amount of $1264 and stated that he had previously 
disputed the claim of indebtedness and had just recently 
received the March 2006 letter from the Debt Management 
Center claiming he had failed to repay the debt.  In 
addition, in the March 2006 letter, the Veteran stated that 
in May 2003 he was divorced from K and later in May 2003 
married L.  The Veteran stated that he reported the change in 
dependents on the 2003 yearly update and on the 2004 yearly 
update again identified L as his wife.  He stated VA did not 
respond to his dependency updates until September 2005 and 
that was to say he owed an overpayment.  The Veteran asserted 
that if VA had notified him in 2003 that additional 
information was needed to support the dependent change, he 
would have provided it and did so promptly when it was 
finally requested by VA in 2005.  

In response to the Veteran's March 2006 letter, the RO issued 
a statement of the case on the issue of entitlement to an 
earlier effective date for additional compensation benefits 
for dependent spouse, L.  The Veteran filed a timely 
substantive appeal, and that issue is properly before the 
Board.  

In addition, in the Board's judgment, the correspondence 
received from the Veteran in March 2006 clearly disputes that 
validity of the debt and indicates his desire to contest the 
resulting overpayment.  The Board must therefore remand the 
issue of whether the overpayment of VA benefits due to a 
change in the Veteran's marital status was properly created 
for issuance of a statement of the case summarizing all 
evidence relevant to this issue, the applicable legal 
authority, and the reasons for the RO's determinations.  See 
38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 
(1997).  

The Veteran has stated repeatedly that in 2003 he provided VA 
with notice of his divorce from K and marriage to L via his 
annual submission of his VA status of dependent's 
questionnaire in response to correspondence from the New York 
RO and that in 2004 he provided an annual status of 
dependents form showing L as his dependent spouse at that 
time.  He states that all his VA financial paperwork comes to 
him from the New York RO on Hudson Street in New York City 
even though he lives in North Carolina and that every year he 
received a statement of dependents form from that office, and 
he filled it out and returned it, but did not keep a copy for 
himself.  He further states that he moved from one address to 
another in North Carolina in January 2003, the post office 
forwarded the New York RO request for statement of dependents 
to his new address, he completed the form with his new 
address and dependency changes and returned it, as requested, 
to the New York RO.  In support of his statements, in 
March 2006, the Veteran submitted a copy of a December 2005 
letter to him from the New York RO to his current North 
Carolina address informing his of an increase in his monthly 
VA compensation rate.  

Review of the record shows that the Veteran's claims file was 
transferred from the New York RO to the Winston-Salem RO in 
April 1993.  The claims file includes correspondence to the 
Veteran from the Winston-Salem RO dated in 1993.  The next, 
and only, information or evidence in the claims file between 
1993 and 2005 is a December 1995 letter to the Veteran from 
the New York RO requesting that he complete and return to the 
New York RO the status of dependents form on the reverse side 
of the letter.  The reverse side of the letter shows the New 
York received the Veteran's response in January 1996 followed 
by its receipt at the Winston-Salem RO in March 1996.  

In view of the foregoing, it plausible that the Veteran 
received and returned dependent status forms from the New 
York RO as he claims, and it is the judgment of the Board 
that in order to fulfill the duty to assist, action should be 
taken to search the files of the New York RO for pertinent 
records pertaining to the Veteran, to include copies of 
letters to him dated in 2003, 2004, and 2005 requesting 
information on the status of his dependents and any responses 
from him.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002) are fully complied with and 
satisfied as they pertain to the issue 
of entitlement to an effective date 
earlier than September 1, 2005, for 
additional compensation for dependent 
spouse, L.  In particular, the Veteran 
should be advised of the evidence 
needed to substantiate his claim as 
well as his and VA's obligation in 
obtaining that evidence.  See 38 C.F.R. 
§ 3.159 (2009).  

2.  Arrange for a search of the files 
of the New York City, NY VARO for 
pertinent records pertaining to the 
Veteran, to include copies of letters 
to him dated in 2003, 2004, and 2005 
requesting information on the status of 
his dependents and any responses from 
him.  All actions to obtain the 
requested records should be documented 
fully in the Veteran's claims file, and 
the Veteran should be provided 
appropriate notice of the results of 
the search.  

3.  The AMC/RO should issue to the 
Veteran and his representative a 
statement of the case including 
reference to the applicable laws and 
regulations and addressing the matter 
of whether the overpayment of VA 
benefits due to a change in the 
Veteran's marital status was properly 
created.  The Veteran is hereby 
informed that he must submit a timely 
and adequate substantive appeal as to 
this issue for the issue to be before 
the Board on appeal.  

4.  After completion of the above and 
any additional development deemed 
necessary, readjudicate the issue of 
entitlement to an effective date 
earlier than September 1, 2005, for 
additional compensation for dependent 
spouse, L.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  


The Veteran has the right to submit additional evidence and 
argument on the matters remanded by the Board.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

